Citation Nr: 1803911	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He is a recipient of the Combat Infantryman Badge for service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at an August 2017 videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in order to determine the etiology of his claimed bilateral knee disorders.  After a review of the record, the Board finds that a VA examination is necessary in order to properly adjudicate the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

At the Veteran's Board hearing, he testified that he was initially rejected for service in 1965 due to a preexisting knee disorder.  He asserts that his preexisting knee disorder was aggravated by military service.  Specifically, he asserts that his knee disorders were caused or aggravated by carrying heavy equipment while in combat as part of a machine gun squad.  

The Veteran provided what he noted to be a record from the Selective Service Administration that showed that he was classified "1-Y" in November 1965 prior to later being classified "1-A" and then inducted into the Army in May 1967.  "1-Y" indicates readiness for service only in a national emergency.  A March 1965 pre-induction examination was silent for any knee abnormalities.  A January 1967 pre-induction examination was also silent for any knee abnormalities, and the Veteran noted that he was previously rejected for military service in January 1966 for an abscess tooth problem. 

Upon remand, an examiner should offer an opinion on the etiology of any currently diagnosed bilateral knee disorder, and also opine as to whether the Veteran had a preexisting knee disorder, and if so, render an appropriate opinion with respect to potential aggravation.

In reaching its decision that a new medical opinion is necessary, the Board notes the provisions of 38 U.S.C. § 1154 (b).  Personnel records indicate that the Veteran served in combat.  "Section 1154(b) deals with the question of whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required."  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting relevant private treatment records, or in the alternative, authorization to obtain such records.

2. Obtain any updated VA treatment records.

3. Schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral knee disorder. 

The examiner should provide a medical opinion on the etiology of any current bilateral knee disorder.  Based on a review of the record, the examiner should:

a) If possible, provide a current diagnosis as to any current bilateral knee disability or any present during the period of the appeal.

b) Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a bilateral knee disability that preexisted active duty service. 

c) If so, provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's preexisting knee disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up). 

d) If there is not clear and unmistakable evidence that the Veteran had a preexisting knee disability, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's knee disability had its onset in service or is otherwise attributable to service.

For VA compensation purposes, "clear and unmistakable evidence" is that which cannot be misunderstood or misinterpreted; it is undebatable.

The examiner is reminded of the provisions of 38 U.S.C. § 1154 (b) and that the Veteran is a Vietnam combat Veteran.  The examiner should properly address the Veteran's lay contentions with respect to his knee disabilities, to include carrying heavy equipment in-service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's relevant lay statements.

4. Thereafter, review the record and readjudicate these pending claims.  If any remain denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




